Citation Nr: 1013133	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability, to include spondylosis 
L5 with grade 1 spondylolisthesis.

2.  Entitlement to service connection for a low back 
disability, to include spondylosis L5 with grade 1 
spondylolisthesis.

3.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30, based on surgical or other treatment 
necessitating convalescence for spinal fusion of L1-L2 and 
L2-L3.  

4.  Entitlement to service connection for a total left hip 
arthroplasty, to include as secondary to a service-connected 
condition, including a low back disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and June 2009 rating decisions of 
the St. Petersburg, Florida Department of Veterans' Affairs 
(VA) Regional Office (RO).

In November 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge with 
respect to the issue of service connection for a total left 
hip arthroplasty.  A transcript of that hearing has been 
associated with the claims file.

Following the Travel Board hearing, in November 2009, the 
Veteran filed a timely substantive appeal with respect to 
the issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for spondylosis L5 with grade 1 
spondylolisthesis and entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30, based on surgical 
or other treatment necessitating convalescence for spinal 
fusion of L1-L2 and L2-L3.  At this time, the Veteran also 
requested a personal hearing before the Board at the RO, 
however, by a February 2010 statement, the Veteran's 
representative stated that he did not wish for a Board 
hearing on these issues.  Therefore, these issues are 
properly before the Board.  

The issues of entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.30, based on surgical or other 
treatment necessitating convalescence for spinal fusion of 
L1-L2 and L2-L3 and service connection for a total left hip 
arthroplasty are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2005 RO decision denied service connection 
for spondylosis L5 with grade 1 spondylolisthesis, to 
include as due to exposure to Agent Orange, finding that no 
new and material evidence had been received.  

2.  The evidence added to the record since the November 2005 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for a low back disability, to 
include spondylosis L5 with grade 1 spondylolisthesis.

3.  A low back disability, namely spondylolysis of the 
lumbosacral joint, preexisted active service and underwent 
an increase in disability during active service.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision, which denied service 
connection for spondylosis L5 with grade 1 
spondylolisthesis, to include as due to exposure to Agent 
Orange, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2009).

2.  New and material evidence having been received, the 
claim for service connection for spondylosis L5 with grade 1 
spondylolisthesis, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for establishing entitlement to service 
connection for a low back disability, to include spondylosis 
L5 with grade 1 spondylolisthesis have been met.  38 
U.S.C.A. §§ 1131, 1110, 1111, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by 
the VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A November 2005 RO decision denied service connection for 
spondylosis L5 with grade 1 spondylolisthesis, to include as 
due to exposure to Agent Orange, finding that no new and 
material evidence had been received.  The Veteran did not 
appeal and the November 2005 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may 
be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the November 2005 RO 
decision included service treatment records, copies of 
service personnel records, private medical records and a VA 
examination.  Service treatment reports reflect that, upon 
enlistment into the U.S. Air Force in April 1959, the 
Veteran reported having treatment for minor muscle strain in 
1958, for which he was advised to wear a back brace with no 
complications and no sequelae, and the April 1959 enlistment 
examination noted a history of spondylolysis of the 
lumbosacral joint which was asymptomatic.  Subsequent 
service examinations in October 1959, January 1963, May 
1963, December 1963, August 1966 and December 1967 noted 
that the Veteran injured his back in 1957, was treated with 
a back brace for one week, x-rays revealed spondylolysis of 
the L5 without spondylolisthesis and the Veteran had been 
asymptomatic since with no complications and no sequelae.  
In December 1978, May 1979 and August 1979 reports of 
medical history and examinations, the Veteran reported 
recurrent back pain with respect to the cervical spine and 
was diagnosed with cervical spine disabilities only, with no 
references made to a low back disability.  

Private medical records from January 1982 to October 2005 
reflect that the Veteran was initially diagnosed with 
spondylolysis of the L5 with foraminal stenosis in January 
1982, at which time he reported having pain on and off for 
the past 25 years with severe pain only in the past two 
months.  He was subsequently treated for and diagnosed with 
back pain, spondylolysis with Grade I spondylolisthesis, 
nerve root pressure secondary to anterior slip, severe 
degenerative joint diseases at L1 and L2, lumbar spinal 
stenosis, status post fusion L4-S1 with lumbar stenosis and 
segmental instability L3-L4, status post lumbar 
decompression and transforaminal interbody fusion.  He 
underwent surgeries on the lumbar spine in April 1982 and 
March 2005.  

In a March 2000 statement, the Veteran's private treating 
physician, Dr. G., noted that he was aware of the Veteran's 
history of degenerative spine disease and that the Veteran 
has had a lumbar fusion.  Dr. G also opined that the Veteran 
continued to suffer from osteoarthritis which developed 
while in the Armed services and that this was connected to 
pre-existing osteoarthritic condition which affected 
multiple joints in his body.  

In a June 2000 VA examination, the Veteran was diagnosed 
with a history of L5 spondylosis with grade I 
spondylolisthesis, status post decompressive L5 laminectomy 
with posterior lateral fusion at L4-S1 bilaterally.  The 
examiner concluded that the Veteran had a history of 
spondylosis before entering service and that this condition 
followed the natural course of the disease process with 
initial development of the spondylolisthesis necessitating 
the need for the future fusion procedure.  

In an August 2005 statement, the Veteran's private physician 
Dr. R., noted that the Veteran had a history of degenerative 
joint disease of the lumbar spine and had undergone a spinal 
fusion at L4-5 due to degenerative disc disease, facet 
hypertrophy that is related to a service-connected injury.  
Dr. R. concluded that, in his opinion, the Veteran's most 
recent problem was service connected.  

The new evidence of record submitted after the November 2005 
RO decision includes private medical records and a VA 
examination.  Private medical records from October 2005 to 
November 2008 reflect that the Veteran was treated for and 
diagnosed with degenerative disc disease of the lumbosacral 
spine, left sacroiliac strain, scoliosis, spinal stenosis, 
segmental instability, radiculopathy L1-2 and L2-3 and 
status-post lumbar fusion L3-4.  

In a June 2007 statement, the Veteran's private treating 
physician, Dr. G., a Board Certified Orthopedic Surgeon, 
reported that the Veteran had a long history of degenerative 
arthritis of his body involving all major joint systems, a 
long history of degenerative spine disease and has required 
several surgical procedures on his lower back.  Dr. G. noted 
that the Veteran continued to be symptomatic with his spine.  
Finally, Dr. G. found that the Veteran's spine will progress 
with arthritis and may require treatment in the future as 
well.  

Private medical records also reflect underwent a lumbar 
fusion in November 2008.  

In a June 2009 VA examination, the Veteran was diagnosed 
with degenerative disc disease of the lumbar spine with 
fusion.  The examiner concluded that as there was no 
documentation of treatment for low back problems while in 
service, in his opinion "it was less likely as not caused by 
or related to or worsened beyond natural progression by 
military service."  The examiner also opined that lumbar 
spondylolysis preexisted service and that "as this is of the 
lumbosacral (L-S) joint and the Veteran has extensive 
degenerative disc disease throughout the lumbar spine, this 
is less likely as not the cause of or related to his lumbar 
spine disorder of degenerative disc disease of all levels of 
the lumbar spine."  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of 
the Veteran's low back disability, to include spondylosis L5 
with grade 1 spondylolisthesis, and relates to an 
unestablished fact regarding the aggravation of a 
preexisting low back injury in service.  The new and 
material evidence relevant to reopening the Veteran's claim 
for service connection includes an opinion by the Veteran's 
private physician in June 2007 and an opinion by a VA 
examiner in June 2009.  The newly received evidence is not 
considered cumulative or redundant of the evidence of record 
at the time of the final November 2005 RO decision, and 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for low back 
disability, to include spondylosis L5 with grade 1 
spondylolisthesis.  Therefore, the Veteran's claim for 
service connection for low back disability, to include 
spondylosis L5 with grade 1 spondylolisthesis, is reopened.  
See 38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served during a period of war is presumed to 
be in sound condition when enrolled for service, except for 
any defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 C.F.R. § 3.304(b).  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury preexisted service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or 
injury existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a 
condition was both preexisting and not aggravated by 
service.  Compare 38 C.F.R. § 3.304(b)), with Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 
(holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent that it states that the 
presumption of soundness may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service).  See also Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  See Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, then 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will 
not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 
(1999).

Analysis

The Veteran contends that his current low back disability, 
to include spondylosis L5 with grade 1 spondylolisthesis is 
related to and was aggravated by his active service.  

Service treatment reports reflect that, upon enlistment into 
the U.S. Air Force in April 1959, the Veteran reported 
having treatment for minor muscle strain in 1958 for which 
he was advised to wear a back brace and it was noted he had 
no complications and no sequelae.  The April 1959 enlistment 
examination noted a history of spondylolysis of the 
lumbosacral joint which was asymptomatic.  An October 1959 
x-ray revealed spondylolysis of the pars interarticularis at 
L5 with no evidence of spondylolisthesis and no other 
abnormalities noted.  In a November 1959 consultation, it 
was noted that the Veteran had spondylolysis L5-S1 which had 
been asymptomatic except for an episode of muscle strain in 
1958, a physical examination of lumbar spine was perfectly 
normal, the general status was good and the physician saw no 
reason to contra-indicate flying training.  Subsequent 
service examinations in January 1963, May 1963, December 
1963, August 1966 and December 1967 noted that the Veteran 
injured his back in 1957, was treated with a back brace for 
one week, x-rays revealed spondylolysis of the L5 without 
spondylolisthesis and the Veteran had been asymptomatic 
since with no complications and no sequelae.  In December 
1978, May 1979 and August 1979 reports of medical history 
and examinations, the Veteran reported recurrent back pain 
with reference to the cervical spine and diagnoses were made 
with respect to the cervical spine only, with no references 
made to a low back disability.  

Private medical records reflect that the Veteran was 
initially diagnosed with spondylolysis of the L5 with 
foraminal stenosis in January 1982, at which time he was 
treated with a back injection.  He also reported at this 
time that he had a history of pain for the past two months 
and reported having pain on and off for the past 25 years 
with only two months of severe pain.  In March 1982, the 
Veteran complained of having progressive back for a number 
of years, noted as secondary to spondylolysis of L5 and a 
Grade I spondylolisthesis, and he was diagnosed with 
spondylolysis with Grade I spondylolisthesis, nerve root 
pressure secondary to anterior slip.  He underwent a 
laminectomy of L5 in April 1982.  March 2000 x-rays of the 
lumbar spine revealed severe degenerative joint diseases at 
L1 and L2.  

In a March 2000 statement from the Veteran's private 
treating physician, Dr. G., noted that he was aware of the 
Veteran's history of degenerative spine disease and that the 
Veteran had a lumbar fusion.  Dr. G also opined that the 
Veteran continued to suffer from osteoarthritis which 
developed while in the Armed services and that this was 
connected to a pre-existing osteoarthritic condition which 
affected multiple joints in his body.  

In a March 2000 private medical record, x-rays of the lumbar 
spine revealed severe degenerative joint disease at L1 and 
L2.  

In a June 2000 VA examination, the Veteran was diagnosed 
with a history of L5 spondylosis with grade I 
spondylolisthesis, status post decompressive L5 laminectomy 
with posterior lateral fusion at L4-S1 bilaterally.  The 
examiner concluded that the Veteran had a history of 
spondylosis before entering service and that this condition 
followed the natural course of the disease process with 
initial development of the spondylolisthesis necessitating 
the need for the future fusion procedure.  

Private medical records from September 2004 reflect that the 
Veteran reported a boating accident which resulted in an 
increase in back pain.  

In a March 2005 private medical record, the Veteran was 
diagnosed with lumbar spinal stenosis and underwent surgery 
on the lumbar spine.  The Veteran's post-operative diagnosis 
of status post fusion L4-S1 with lumbar stenosis and 
segmental instability L3-L4, status post lumbar 
decompression and transforaminal interbody fusion.

In an August 2005 statement, the Veteran's private physician 
Dr. R., noted that the Veteran had a history of degenerative 
joint disease of the lumbar spine and had undergone a spinal 
fusion at L4-5 due to degenerative disc disease, facet 
hypertrophy that is related to a service-connected injury.  
Dr. R. concluded that, in his opinion, the Veteran's most 
recent problem was service-connected.  

Private medical records from October 2005 to January 2007 
reflect that the Veteran was treated for and diagnosed with 
degenerative disc disease of the lumbosacral spine, left 
sacroiliac strain.  

In a June 2007 statement, the Veteran's private treating 
physician, Dr. G., a Board Certified Orthopedic Surgeon, 
reported that the Veteran had a long history of degenerative 
arthritis of his body involving all major joint systems, he 
had a long history of degenerative spine disease and has 
required several surgical procedures on his lower back.  Dr. 
G., noted that the Veteran continued to be symptomatic with 
his spine.  Finally, Dr. G. noted that the Veteran's spine 
will progress with arthritis and may require treatment in 
the future as well.  

Private medical records from July 2008 to November 2008 
reflect that the Veteran was treated for and diagnosed with 
scoliosis, spinal stenosis, segmental instability, 
radiculopathy L1-2 and L2-3 and status-post lumbar fusion 
L3-4 and underwent a lumbar fusion in November 2008.  

In a June 2009 VA examination, the Veteran was diagnosed 
with degenerative disc disease of the lumbar spine with 
fusion.  The examiner noted findings from the claims file, 
including:  a history of lumbar strain noted prior to 
service in 1959; the enlistment examination in April 1959 
noting the Veteran reported a history of spondylolysis at 
the lumbosacral joint; the 1979 neurological evaluation 
which failed to note a low back disorder; the service 
treatment records which did not diagnose treatment for a low 
back condition in service; and the private medical records 
documenting lumbar surgery in 1983.  The examiner concluded 
that as there was no documentation of treatment for low back 
problems while in service, in his opinion "it was less 
likely as not caused by or related to or worsened beyond 
natural progression by military service."  The examiner also 
opined that lumbar spondylolysis preexisted service and that 
"as this is of the lumbosacral (L-S) joint and the Veteran 
has extensive degenerative disc disease throughout the 
lumbar spine, this is less likely as not the cause of or 
related to his lumbar spine disorder of degenerative disc 
disease of all levels of the lumbar spine."  

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's current low 
back disability, to include spondylosis L5 with grade 1 
spondylolisthesis existed prior to service and was 
aggravated by his active service.  

The Board observes that June 2000 and June 2009 VA examiners 
found, based upon the service records and the Veteran's own 
report, that a low back disability, characterized as 
spondylosis of L5 by the June 2000 VA examiner and 
characterized as lumbar spondylolysis by the June 2009 VA 
examiner, preexisted his active service.  These opinions, 
taken in conjunction with the Veteran's reported history in 
the service treatment records that he had been treated for 
minor muscle strain in 1958, which was also noted as a 
history of spondylolysis of the lumbosacral joint, 
constitutes clear and unmistakable evidence demonstrating 
that a low back disability, namely spondylolysis, existed 
before his entrance into active military service.

While it is clear that the evidence of record demonstrates 
that the Veteran had a low back disability, namely 
spondylolysis, prior to service, the record is in equipoise 
as to whether this disorder increased in severity during 
active service.  The service treatment records reflect that, 
in x-rays taken upon the entry into the Veteran's active 
service, the Veteran's low back disability consisted of 
spondylolysis of the pars interarticularis at L5 with no 
evidence of spondylolisthesis and no other abnormalities.  
In addition, the post service medical evidence of record 
reflects that the Veteran was initially diagnosed with 
spondylolysis of the L5 with foraminal stenosis in January 
1982, approximately 14 months following his discharge from 
active service, pursuant to reports of having a history of 
severe pain for the past two months with pain on and off for 
the past 25 years.  Moreover, in March 1982, the Veteran was 
diagnosed with spondylolysis with Grade I spondylolisthesis, 
nerve root pressure secondary to anterior slip with 
complaints of progressive back pain for a number of years 
and he was subsequently treated for and diagnosed with a low 
back disability, to include:  severe degenerative joint 
disease; degenerative disc disease; lumbar spinal stenosis; 
status post fusion L4-S1 with lumbar stenosis and segmental 
instability L3-L4; status post lumbar decompression; 
transforaminal interbody fusion; left sacroiliac strain; 
scoliosis; spinal stenosis; segmental instability; 
radiculopathy L1-2 and L2-3; and status-post lumbar fusion 
L3-4.  

The Veteran's private physician Dr. G., opined in March 
2000, that the Veteran continued to suffer from 
osteoarthritis which developed while in the Armed services 
and that this was connected to pre-existing osteoarthritic 
condition which affected multiple joints in his body.  In 
August 2005, the Veteran's private physician Dr. R., found 
that the Veteran had a history of degenerative joint disease 
of the lumbar spine and had undergone a spinal fusion at L4-
5 due to degenerative disc disease, facet hypertrophy that 
is related to a service-connected injury and in his opinion, 
the Veteran's most recent problem was service-connected.  
Finally, in June 2007, Dr. G. found that the Veteran had a 
long history of degenerative arthritis of his body involving 
all major joint systems, he had a long history of 
degenerative spine disease, he required several surgical 
procedures on his lower back, he continued to be symptomatic 
with his spine and that the Veteran's spine would progress 
with arthritis and may require treatment in the future as 
well.

By contrast, the June 2000 VA examiner opined that the 
Veteran had a history of spondylosis before entering service 
and that this condition followed the natural course of the 
disease process with initial development of the 
spondylolisthesis necessitating the need for the future 
fusion procedure.  The Board notes, however, that the 
service treatment reports noted upon entry into his active 
service that the Veteran had a history of spondylolysis and 
not spondylosis as noted by the June 2000 VA examiner.  
Moreover, it appears that during this VA examination, the 
examiner did not have a chance to review the private medical 
records from January 1982, in which the Veteran was treated 
for spondylolysis of L5 with foraminal stenosis and had 
reported symptoms of low back pain for the past 25 years, 
which had been added to the record following this 
examination.  The June 2009 VA examiner also found that as 
there was no documentation of treatment for low back 
problems while in service, "it was less likely as not caused 
by or related to or worsened beyond natural progression by 
military service," and that as lumbar spondylolysis 
preexisted service which was "of the lumbosacral (L-S) joint 
and the Veteran has extensive degenerative disc disease 
throughout the lumbar spine, this is less likely as not the 
cause of or related to his lumbar spine disorder of 
degenerative disc disease of all levels of the lumbar 
spine."  The Board notes that the June 2009 VA examiner, 
upon reviewing the claims file, noted the Veteran's medical 
history included the service treatment records which 
indicated no treatment for low back problems and the post 
service medical evidence indicating that the Veteran had 
lumbar surgery in 1983, however, he did not note the private 
medical records reflecting treatment for a low back 
disability in 1981 or 1982, at which time the Veteran had 
also complained of having low back pain symptoms for years.  

On balance, the evidentiary record establishes that there 
was an increase in the Veteran's preexisting low back 
disability, to include spondylosis L5 with grade 1 
spondylolisthesis during service.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).  While the Board notes that 
the VA examiners opinions contain a specific finding of 
natural progress of such preexisting conditions, as required 
to show a lack of in-service aggravation, 38 U.S.C.A. § 1153 
(West 2002), as noted above, the examiners did not or were 
unable to review and note the relevant findings of record 
from 1981 and 1982 in which the Veteran's reported having 
back pain for years which was found to be secondary to his 
spondylolysis.  Therefore, the Board finds that evidentiary 
record fails to reach the level needed so as to characterize 
it as "clear and unmistakable," to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.

For the foregoing reasons and bases, the Board determines 
that the evidence of record establishes that the Veteran's 
preexisting low back disability, to include spondylosis L5 
with grade 1 spondylolisthesis, was aggravated by his active 
service.  Accordingly, service connection for low back 
disability, to include spondylosis L5 with grade 1 
spondylolisthesis, is granted.  See Wagner v. Principi, 
supra.


ORDER

New and material evidence having been received, service 
connection for low back disability, to include spondylosis 
L5 with grade 1 spondylolisthesis, is reopened.

Service connection for low back disability, to include 
spondylosis L5 with grade 1 spondylolisthesis, is granted.


REMAND

The Board finds that there is a further VA duty to assist 
the Veteran in developing evidence pertinent to his claims 
for entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30, based on surgical or other treatment 
necessitating convalescence for spinal fusion of L1-L2 and 
L2-L3 and service connection for a total left hip 
arthroplasty.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  

A Temporary Total Disability Rating  

With respect to the Veteran's claim for entitlement to a 
temporary total disability rating under 38 C.F.R. § 4.30, 
based on surgical or other treatment necessitating 
convalescence for spinal fusion of L1-L2 and L2-L3, the 
Board notes that while service connection has been granted 
for low back disability, to include spondylosis L5 with 
grade 1 spondylolisthesis, additional evidence is necessary.  

The Veteran argues that he is entitled to a temporary total 
rating pursuant to the provisions of 38 C.F.R. § 4.30 for a 
lumbar fusion of L3-4 performed in November 2008.  In his 
December 2008 claim, the Veteran reported that he was 
hospitalized from November 13, 2008 to November 17, 2008, he 
received home health care for three weeks following 
discharge from the hospital and was on convalescent leave 
for 6 months. 

A total disability rating (100 percent) will be assigned 
without regard to the other provisions of the rating 
schedule when it is established that entitlement is 
warranted under paragraph (a) (1), (2) or (3) of 38 C.F.R. 
§ 4.30.  Temporary total disability ratings are assigned 
under this section if treatment of a service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (1), (2), (3).

Private medical records reflect that the Veteran underwent 
surgery for a lumbar fusion of L3-4 in November 13, 2008.  

While the medical evidence of record reflects that the 
Veteran was admitted for surgery of the lumbar spine on 
November 13, 2008, the evidence does not indicate the date 
upon which the Veteran was discharged from the hospital or 
whether this surgery necessitated at least once month of 
convalescence or resulted in post operative residuals with 
the necessity for house confinement as stated by the 
Veteran.  As such, the Board finds that additional 
development is necessary in order to adjudicate this claim.  
Therefore, additional records with respect to the Veteran's 
period of hospitalization and any evidence reflecting any 
periods of convalescence following the surgery or the 
necessity for house confinement should be obtained, to the 
extent possible.  See 38 C.F.R. § 4.30(a) (1), (2), (3).  

Total Left Hip Arthroplasty

In statements and testimony presented throughout the 
duration of the appeal, the Veteran has maintained that his 
total left hip arthroplasty is related to his active service 
and secondary to his degenerative joint disease.  During a 
November 2009 Travel Board hearing, the Veteran testified 
that he began experiencing problems with the left hip around 
2000.  He reported that his private physician, Dr. G., noted 
in 2002 that his left hip would have to be replaced.  The 
Veteran testified that the degenerative process he 
experienced had its onset in service wherein he flew places 
at high G forces and his private physician, Dr. G., noted 
that this arthritic process noted during his active service 
in 1968 led to problems with the joints.  He reported that 
Dr. G. had indicated that high-altitude flying during his 
active duty caused the current arthritic condition of his 
joints and the aggravation that stemmed from the accelerated 
arthritic degenerative process.  

Private medical records reflect that the Veteran was 
diagnosed with left hip pain in January 2004.  He was 
subsequently diagnosed with moderate to severe 
osteoarthritis of the left hip in October 2005.  He 
underwent a total left hip arthroplasty in December 2006.  
In January 2007, the Veteran was diagnosed with status post 
total hip arthroplasty of the left hip with complaints of 
popping across the left hip associated with low back pain 
and difficulty flexing the let hip due to back pain.  

In a June 2007 statement, the Veteran's private treating 
physician, Dr. G., a Board Certified Orthopedic Surgeon, 
reported that the Veteran had a long history of degenerative 
arthritis of his body involving all major joint systems and 
the Veteran had slowly and relentlessly developed arthritic 
changes of significance in both shoulders and both hips, 
requiring the arthroplasty of both shoulders and both hips.  
Dr. G., noted that the Veteran may be looking at problems in 
the future with his spine, shoulders and hips and had 
prosthetic replacements in both shoulders and hips.  
Finally, Dr. G. noted that there was a significant chance 
that the Veteran may require revision surgery on either hip 
or either shoulder.  

In considering the evidence that the Veteran performed 
flights in service, Veteran's lay testimony of high altitude 
flying and exposure to G forces during active service, the 
post-service medical evidence of treatment for left hip 
osteoarthritis and a total left hip arthroplasty, statements 
by the Veteran's private physician that the Veteran had a 
long history of degenerative arthritis of his body involving 
all major joint systems, private medical evidence reflecting 
that the Veteran's left hip pain was associated with his low 
back pain and the Veteran's lay statements contending that 
his current left hip problems are due to his active service, 
the Board finds that a VA examination is necessary to obtain 
an opinion as to whether the Veteran's current total left 
hip arthroplasty is related to or caused by his military 
service or whether the Veteran's current total left hip 
arthroplasty was caused or aggravated by a service-connected 
disability, to include a low back disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should perform any 
additional development as necessary in 
order to adjudicate the Veteran's claim 
for entitlement to a temporary total 
disability rating under 38 C.F.R. §4.30, 
based on surgical or other treatment 
necessitating convalescence for spinal 
fusion, pursuant to the provisions of 
38 C.F.R. § 4.30 (2009).  

2.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current total left hip 
arthroplasty.  The claims folder and a copy 
of this remand are to be made available to 
and reviewed by the examiner in connection 
with the examination.  The examination 
report is to contain a notation that the 
examiner reviewed the claims file.  The 
examination is to include a review of the 
Veteran's history and current complaints, 
as well a comprehensive evaluation of the 
back and any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current left hip 
disability.

b.  With respect to the currently diagnosed 
left hip disability, is it at least as 
likely as not (50 percent or greater 
probability):  (i) that such condition had 
its onset during the Veteran's period of 
active duty from October 1959 to November 
1979; or, (ii) that such disorder was 
caused by any incident or event that 
occurred during such period (i.e. the 
Veteran's high-altitude flying and exposure 
to G-forces for a period of years during 
active duty)?

c.  With respect to the currently diagnosed 
left hip disability, is it at least as 
likely as not (50 percent or greater 
probability):  that such condition was 
caused or aggravated by any service-
connected disability, to include the 
Veteran's low back disability?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against a causal 
relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


